         Case 1:18-cv-10225-MLW Document 375 Filed 09/25/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
                                         )
and LUIS GORDILLO, et al.,
                                         )
                                         )
Individually and on behalf of all others
                                         )
similarly situated,
                                         )
                                         )            No. 1:18-cv-10225-MLW
                Plaintiff-Petitioners,
                                         )
                                         )
        v.
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                                         )
                Defendants-Respondents.
                                         )

                    PETITIONERS’ NOTICE OF REVISED EXHIBIT C
                   TO THEIR MOTION FOR ORDER TO SHOW CAUSE

        On July 25, 2019, Petitioners filed a Motion for Order to Show Cause, Dkt. 306, and an

assented-to motion to file certain exhibits under seal, including Exhibit C, the transcript of the July

16, 2019 deposition of Marcos Charles. Dkt. 303. On July 30, 2019, Petitioners filed a public

version of Exhibit C, including only the pages cited in Petitioners’ Memorandum in Support of

Motion for Order to Show Cause. Dkt. 315 ¶ 4 & 315-3. Pursuant to the Stipulated Protective

Order, the parties have 30 days to designate confidential information in a deposition transcript.

See Dkt. 316 ¶ C.5. Petitioners received Respondents’ designations on September 11, 2019, and

revised designations on September 24, 2019. Petitioners now file this revised and expanded

supplemental redacted version of Exhibit C, Dkt. 315-3, redacting confidential information

identified by the parties across the full transcript of that deposition.
       Case 1:18-cv-10225-MLW Document 375 Filed 09/25/19 Page 2 of 2



      Respectfully submitted this 25th day of September, 2019.

                                               /s/ Kevin S. Prussia

Matthew R. Segal (BBO # 654489)                Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION                 Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS, INC.              Jonathan Cox (BBO # 687810)
211 Congress Street                            Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                               Matthew W. Costello (BBO # 696384)
(617) 482-3170                                 WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)           60 State Street
Attorney at Law                                Boston, MA 02109
6 White Pine Lane                              Telephone: (617) 526-6000
Lexington, MA 02421                            Facsimile: (617) 526-5000
(339) 970-9283                                 kevin.prussia@wilmerhale.com
                                               michaela.sewall@wilmerhale.com
                                               shirley.cantin@wilmerhale.com
                                               jonathan.cox@wilmerhale.com
                                               colleen.mccullough@wilmerhale.com
                                               matthew.costello@wilmerhale.com

                                               Attorneys for Petitioners
